Title: From Thomas Jefferson to James Lyle, 13 January 1801
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Washington Jan. 13. 1801.

Your favor of the 3d. inst. is at hand. that also of Aug. 18 was recieved in September. I deferred answering it in expectation of recieving & remitting the paiment of the year, but the instalments for my tobacco were not paid up till I came here, at which time a new circumstance was coming on the preparatory expences of which obliged me to throw the paiment which should have been made to you (agreeably to my letter from Philadelphia) on a fund which was not to come in till April. I therefore now inclose you an order on Messrs. Gibson & Jefferson of Richmond for 1000. D. payable the 1st. week in April. this paiment shall be soon followed by an equal one, which I presume will enable me to settle and take in all the bonds but the last, which shall not be much longer out. on my return home I will compare your statement with my papers, and settle our matters so far. from the view I took of my affairs in 1797. I thought I could have paid off your debt by the end of 1800. it will run on a year beyond that time, or perhaps it may enter 1802. if any thing could [keep me easy?] under it your delicate forbearance would do it, and I deem it  great good fortune that you have been spared to close the business with me. I am with unchangeable sentiments of esteem & affection Dear Sir
Your most obedt. servt
